PER CURIAM.
Appellant Florida Department of Insurance appeals an award of attorney’s fees and costs to appellees. We find no error, except that $17,000 of the amount awarded for Dr. White’s expert witness fee was not supported by competent substantial evidence. The expert witness, who testified to the reasonableness of fee, stated that he had no itemized basis for $17,000 worth of Dr. White’s fee.
Accordingly, we affirm in part, reverse in part, and remand with instructions to reduce the amount of the award of fees and costs by $17,000.
MINER, LEWIS and POLSTON, JJ., concur.